United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S.POSTAL SERVICE, POST OFFICE,
Manassas, VA, Employer
__________________________________________
Appearances:
Stephen Scavuzzo, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-250
Issued: June 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On November 15, 2011 appellant, through his attorney, filed an application for review of
an Office of Workers’ Compensation Programs’ (OWCP) decision dated May 24, 2011 which
denied modification of a decision denying appellant’s claim for occupational disease.
The Board has duly considered the matter and finds that the case should be remanded to
OWCP. In the case of William A. Couch1, the Board held that when adjudicating a claim,
OWCP is obligated to consider all evidence properly submitted by a claimant and received by
OWCP before the final decision is issued. Following OWCP’s March 11, 2010 merit decision,
appellant filed a request for reconsideration on February 23, 2011. He submitted medical reports
dated October 28, November 12 and December 10, 2009, January 8 and 29, 2010 from
Dr. Syed M. Ahmed, a treating physician, who addressed his disability. This evidence was
received by OWCP on February 23, 2011. In its May 24, 2011 decision, OWCP denied
appellant’s reconsideration request on the grounds that he failed to submit sufficient medical
evidence to establish causal relationship between the factors of his employment and his medical
condition. It did not note receipt or consideration of the medical reports. OWCP only
acknowledged receipt of an award summary that appellant submitted on March 10, 2011.

1

41 ECAB 548 (1990).

The Board finds that OWCP did not review the medical reports from Dr. Ahmed received
on February 23, 2011. For this reason, the case will be remanded to OWCP to consider all the
evidence of record at the time of the May 24, 2011 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate decision on the claim.
IT IS HEREBY ORDERED THAT the May 24, 2011 decision of the Office of
Workers’ Compensation Programs be set aside. The case record is remanded for further
proceedings consistent with this order of the Board.
Issued: June 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

